Citation Nr: 1200670	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-37 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for right knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from July 1985 to July 2007.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his current right knee disability is related to service.  Although the service treatment records do not include any documentation of right knee injury, they do show that he reported knee trouble on his April 2007 report of medical history.  He noted that he had pain in both knees at night intermittently and that the pain would usually go away after time.  

Post service, the Veteran filed a claim for service connection for right knee disability, along with a number of other disabilities, that was received by the RO on September 19, 2007.  A September 29, 2007 Blanchfield Army Community Hospital (ACH) emergency room note then indicates that the Veteran was seen after falling off a ladder onto another roof.  He had landed on his right leg and had a hematoma from the knee to the ankle.  He reported that he had fallen approximately 10 to 15 feet and was experiencing constant knee pain.  A right knee X-ray report shows that no fracture or malalignment was identified but that the Veteran was found to have severe prepatellar soft tissue swelling.   He was provided with pain medication and crutches and was discharged home.  A subsequent October 2007 radiology testing report shows a diagnostic impression of no acute/chronic osseous abnormality.  There was a suggestion of minimal soft tissue swelling.   

In January 2008, the Veteran was afforded a VA medical examination.  On examination, the Veteran reported that both knees were painful, the right knee worse than the left.  He indicated that he had had a twisting injury on the right sometime during service, with popping and clicking.  He also had had another episode of popping in the spring of 2007.  He reported that he currently had pain, swelling and limited range of motion.  He had not had therapy, injections, or surgery and he took NSAIDS as needed.  The Veteran indicated that the course since onset had been intermittent with remissions and that the NSAIDS had provided a fair level of relief.  

Physical examination of the knee showed mild right knee effusion.  It also showed extension only to -15 degrees.  An X-ray taken at the time was unremarkable and the examiner diagnosed the Veteran with patellofemoral pain.  

Subsequently, an October 2008, MRI report shows a diagnostic impression of completely torn and displaced anterior horn of the medial meniscus, chronic partial tear of the anterior cruciate ligament and grade 1 lateral collateral ligament sprain.  At the time of the testing the Veteran reported that he was experiencing chronic knee pain with the knee popping out of place at least once a month.  He referred to a fall one year prior where he hit his knee and indicated that it was after that fall that his symptoms began.  Physical examination had shown that the knee was tender to palpation in the lateral aspect and McMurray testing was positive.  A separate October 2008, progress note indicates that the Veteran had to manipulate the knee to unlock it.  The Veteran reported that he had originally injured the knee years before while on active duty.  

A subsequent October 2008, private operative report shows that the Veteran underwent a diagnostic arthroscopy, partial meniscectomy of the medial meniscus and chondroplasty.  It was noted that he had a large bucket handle tear of the medial meniscus from the posterior horn all the way up to the anterior horn with a tear through the medial portion of that, having 2 segments both anterior and posterior.  

Although the service treatment records do not show any specific injury to the knees, the Veteran is competent to report that he experienced such injury and he did also note on his report of medical history soon before separation that he had experienced some level of knee problems in service.  Consequently, given that he clearly has a current right knee disability that was diagnosed very soon after service; the Board finds that a VA medical examination with accompanying medical opinion concerning the likely etiology of the current disability is necessary prior to final adjudication of this claim.  (The Board notes that the prior VA examination did not include a review of the record or the provision of a nexus opinion).  Prior to the examination, the RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for right knee disability since separation from service, and especially since October 2008, and should secure copies of complete records of the treatment or evaluation from all sources identified. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for right knee disability since separation from service, and especially since October 2008, and should secure copies of complete records of the treatment or evaluation from all sources identified. 

2.  The RO/AMC should arrange for a VA examination by an appropriate examiner to determine the likely etiology of the Veteran's current right knee disability.   The Veteran's claims file, including the service treatment records, the post-service treatment records and the contentions of the Veteran and his representative, should be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether any current right knee disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service.  The examiner should explain the rationale for the opinion given.  

3.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


